DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) and the species of Figs. 11A-11H in the reply filed on November 16, 2022 is acknowledged.
Claims 3-8, 10, 11, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites the limitation "the at least one attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “an attachment device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 12, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (US 2009/0306671 A1) in view of Chin et al. (US 2011/0190821 A1).
Claim 1. McCormack et al. disclose a spinal implant system, comprising: a facet implant member (implant 338) for positioning in a facet joint; and a lateral mass fixation member (screw 344 connected to superior lateral mass and screw 344 connected to inferior lateral mass – see para. 0197) attached to or attachable to the facet implant member, wherein the lateral mass fixation member comprises: an anchor comprising: an attachment device (screws 344) for attaching to the facet implant member; wherein the facet implant member has a longitudinal axis (see Fig. 51B inset), the facet joint has a longitudinal axis (see Fig. 51B inset), and, in use, the longitudinal axis of the implant and the longitudinal axis of the joint are generally parallel or coaxial (Figs. 51A-51B; para. 0197).  
[AltContent: textbox (Longitudinal Axes of Implant and Joint)]







Claim 2. McCormack et al. disclose wherein the facet implant member and the lateral mass fixation member are two separate devices that are attachable in situ (Figs. 51A-51B; para. 0197).
Claim 9. McCormack et al. disclose wherein the facet implant member and the lateral mass member comprise one, attached device (Figs. 51A-51B; para. 0197).
Claim 12. McCormack et al. disclose a guide member (delivery device 610 – see Figs. 85, 89, and 90 and para. 0233) for guiding at least one of the facet implant member or the lateral mass fixation member to a spine for attachment thereto (Figs. 51A-51B; para. 0197).
Claim 21. McCormack et al. disclose wherein the facet implant member is an intrafacet implant member (Figs. 51A-51B; para. 0197).  
Claim 22. McCormack et al. disclose wherein the facet joint is a cervical facet joint (see paras. 0004-0005) (Figs. 51A-51B; para. 0197).  
Claim 23. McCormack et al. disclose wherein the facet implant member includes one or more teeth (teeth 342) for securing the facet implant member in the facet joint (Figs. 51A-51B; para. 0197).  
Claim 24. McCormack et al. disclose wherein the at least one attachment device (screws 344) is a screw (Figs. 51A-51B; para. 0197).  
Claim 25. McCormack et al. disclose wherein: the facet joint is defined by two adjacent cervical vertebrae (see paras. 0004-0005), the implant member comprising: a first surface (surface in contact with lower vertebra as shown in Fig. 51B) having one or more teeth (teeth 342) extending outwardly therefrom and is configured to engage a superior articulating surface of one of the two adjacent vertebrae, and a second surface (surface in contact with upper vertebra as shown in Fig. 51B) having one or more teeth (teeth 342) extending outwardly therefrom and configured to engage an inferior articulating surface of the other of the two adjacent vertebrae (Figs. 51A-51B; para. 0197).  
McCormack et al. fail to disclose that the anchor also comprises a rod receiving member (claim 1) and a rod received in the anchor to bridge a lateral mass of adjacent vertebrae (claim 1), wherein the rod receiving member further comprises a slot configured to receive the rod (claim 26).
Chin et al. teach a spinal implant system comprising: a facet implant member (bone-anchoring member 110); and a lateral mass fixation member (post portion 130, tulip 150, seat 160, rod 170, cap 180, and locking element 190 - see Fig. 3 for reference characters) comprising: an anchor comprising: an attachment device (post portion 130) in the form of a screw (post portion 130 includes threaded shaft 133 and thus is a screw) for attaching to the facet implant member; a rod receiving member (tulip 150 - see Fig. 3 for reference characters) comprising a slot (slot 151 – see Fig. 3 for reference characters); and a rod (rod 170 - see Fig. 3 for reference characters) received in the slot of the rod receiving member of the anchor to bridge a lateral mass of adjacent vertebrae (Figs. 4-7; paras. 0032-0033).  The facet implant member and the lateral mass fixation member are two separate devices that are attachable in situ (Figs. 4-7; paras. 0032-0033). The facet implant member and the lateral mass fixation member comprise one, attached device (Figs. 4-7; paras. 0032-0033).  The lateral mass fixation member provides for flexibility and polyaxial positioning of the fixation members when used in stabilizing the spine (para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facet implant member of McCormack et al. such that it is configured to receive the lateral mass fixation member of Chin et al. and substitute the lateral mass fixation member of Chin et al. for that of McCormack et al. as the lateral mass fixation member of Chin et al. provides for flexibility and polyaxial positioning of the fixation members when used in stabilizing the spine. In view of such a modification, the anchor also comprises a rod receiving member (claim 1) and a rod is received in the anchor to bridge a lateral mass of adjacent vertebrae (claim 1), wherein the rod receiving member further comprises a slot configured to receive the rod (claim 26).  Note that substituting the lateral mass fixation member of Chin et al. for that of McCormack et al. still satisfies claims 2 and 9 as the facet implant member and the lateral mass fixation member of Chin et al. are also two separate devices that are attachable in situ (claim 2), which when assembled comprise one, attached device (claim 9) (see Figs. 4-7 and paras. 0032-0033 of Chin et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773